Title: 6 July., 6 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       6 July. The congress resolved that Carpenter Wharton be appointed commissary to the militia being sent from Pennsylvania to New Jersey; that William Sherman Jr. be named paymaster for Col. Seth Warner’s regiment; and that Maj. Robert Rogers be sent to New Hampshire “to be disposed of” as that government thinks best (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:523). Rogers, who was living in New Hampshire, was a half-pay officer in the King’s forces and had gone to Philadelphia presumably to secure an American commission. Washington did not trust him (Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 4th ser., 6:1108–1109).
      